UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ANDY ROSA,                                                       :

                                                                   :
                                     Plaintiff,                                 ORDER
                                                                   :
                            -against-                                       21-CV-3153 (KNF)
                                                                   :
THE CHARITABLE TRUCKING CO.,
VICTORIE EXPRESS INC. and ALEXANDRU                                :
ROBU,
                                                                   :
                                      Defendants.
---------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         On May 11, 2021, counsel to the defendants filed an “Attorney Declaration” indicating

that Exhibit A to that document is a certificate of incorporation for defendant The Charitable

Trucking Co. Exhibit A to counsel’s declaration is not a certificate of incorporation for The

Charitable Trucking Co.; rather, it is a certificate issued by the United States Department of

Transportation, Federal Motor Carrier Safety Administration. Therefore, on or before June 29,

2021, the certificate of incorporation for The Charitable Trucking Co. shall be filed by that

defendant. This will enable the Court to determine whether this:1) case was removed properly

from state court to this court; or 2) case, without further briefing, will be returned to state court

summarily.

Dated: New York, New York                                              SO ORDERED:
       June 23, 2021
